Citation Nr: 9931386	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral disc disease with arthritis and lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1979.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of this appeal.

2.  The veteran's low back disability has not been shown to 
be manifested by more than moderate, recurring attacks of 
intervertebral disc syndrome, or more than moderate 
limitation of motion.

3.  The veteran's low back disability has not been shown to 
be manifested by more than lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral disc disease with arthritis and lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1-4,14, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DC) 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his low 
back disability should be increased to reflect more 
accurately the severity of his symptomatology, and that he 
should be evaluated for intervertebral disc syndrome as 60 
percent disabling.  The preliminary inquiry before the Board 
is whether the veteran has satisfied his burden of submitting 
a well-grounded claim, and if so, whether the VA has properly 
assisted him in the development of his claim.  A mere 
allegation that a service-connected disability is more severe 
is sufficient to establish a well-grounded claim for a higher 
evaluation.  See Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
In light of the veteran's previously noted contention, the 
Board finds his claim well grounded.  The Board also is 
satisfied that the record contains all relevant evidence 
necessary for an equitable disposition of this appeal.  
Therefore, no further assistance to the veteran is required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1999).  Although regulations 
require that the disability be viewed in relation to its 
whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999), where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999); see also 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (holding that when a 
veteran is rated under a code that contemplates limitation of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and any additional range of motion loss due to 
pain, weakened movement, excess fatigability, or 
incoordination must be noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (1999).

In this case, the veteran was granted service connection in 
July 1995 for lumbosacal strain.  A 10 percent rating was 
assigned.  In October 1997, the veteran filed a claim for an 
increased rating.  In December 1997, the RO continued the 10 
percent assigned the veteran's lumbosacral strain.  In 
September 1998, the RO increased the rating assigned the 
veteran's service connected low back disability to 20 
percent, effective the date the claim for an increase was 
filed, and recharacterized the disability as lumbosacral disc 
disease with arthritis and lumbosacral strain.  This 
disability is currently evaluated at 20 percent under 
38 C.F.R. § 4.71a, DC 5293.  DC 5293 provides a 20 percent 
rating for moderate, recurring attacks of intervertebral disc 
syndrome.  A 40 percent rating requires severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

The RO has also considered the veteran's back disability 
under DC 5295, which governs ratings for lumbosacral strains.  
DC 5295 provides a 20 percent rating for muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in standing position.  A 40 percent rating requires 
severe symptomatology, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Following an August 1997 back examination, Glenn L. Smith, 
D.O., reported that there was tenderness on palpation 
throughout the lumbar paraspinous musculature, and that range 
of motion reproduced pain into the buttock and lumbosacral 
junction.  X-rays revealed no fractures or dislocations.  Dr. 
Smith opined that the veteran had a continued somatic 
dysfunction but no worsening of that condition.

During a VA examination in December 1997, the veteran's back 
had normal spinal curvature.  The veteran had forward flexion 
to that was limited to 60 degrees secondary to pain.  His 
hyperextention was limited to 20 degrees secondary to pain.  
He had 30 degrees lateral flexion and rotational movement, 
stopping with complaints of low back pain.  The examiner 
indicated the veteran did not have sciatic notch tenderness.  
Knee and ankle jerks were 2 plus and there was no sensory 
loss in the lower extremities.  The diagnosis was chronic 
lumbosacral strain with limitation of motion of the 
lumbosacral spine and functional loss that was mild to 
moderate.

Richard F. Fellrath, M.D., reported in August 1998 that the 
veteran had normal sagittal alignment of his lumbar spine and 
reciprocal gait pattern.  The veteran had full range of 
motion of his hips and knees without provocation of local 
symptoms.  Sensation and reflexes in the lower extremities 
were intact.  Dr. Fellrath diagnosed lumbar pain and possible 
discogenic pain, and he referred the veteran to Michael A. 
Pollack, M.D.  Following an August 1998 MRI examination, Dr. 
Pollack diagnosed mild disc narrowing and mild spondylosis, 
degenerative disc disease, and mild facet degenerative 
changes at the lower lumbar levels, although he reported that 
there was no evidence of focal lumbar disc herniation.

Dr. Smith's examination report, dated August 1997, concerned 
lumbosacral strain and did not address intervertebral disc 
syndrome or its symptoms.  The VA examiner in December 1997 
reported that the veteran had intermittent pain requiring 
over-the-counter drugs to alleviate pain.  As noted above, 
private examinations in August 1998 revealed that the veteran 
had minimal narrowing and mild facet degeneration.  The only 
reference in any of the medical reports of sciatic 
involvement is contained in the December 1997 VA report, 
which states that the veteran did not have sciatic notch 
tenderness.  The veteran has not been shown to have muscle 
spasm and reflexes and sensation in the lower extremities are 
intact.  Further, consideration has been given to 38 C.F.R. 
§§ 4.40, 4.45, and limitation of motion in accordance with 
Johnson v. Brown, 9 Vet. App.  7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).  However, the December 1997 VA 
examination report characterized the veteran's service 
connected low back disability as resulting in mild to 
moderate functional loss.  Based on these findings, a 
preponderance of the evidence is against a finding that the 
veteran's service connected low back disorder is manifested 
by more than moderate, recurring attacks of intervertebral 
disc syndrome.  Accordingly, an evaluation greater than 20 
percent under DC 5293 is not warranted.

Moreover, although the VA examiner in December 1997 reported 
that the veteran had limitation of motion because of back 
pain, he specifically stated that functional loss was mild to 
moderate, rather than marked.  Dr. Smith stated in August 
1997 that range of motion produced pain, but he did not 
report that the veteran had muscle spasms.  Dr. Pollack in 
August 1998 did not indicate whether the veteran suffered 
from reduction in lumbosacral movement or any other pertinent 
symptomatology under 38 C.F.R. § 4.71a, DC 5295 (1999).  None 
of the examining physicians recorded positive Goldthwaite's 
sign.  Although there is some medical evidence of limitation 
of lumbar motion, the evidence does not reflect severe 
symptomatology, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, in light of 
private and VA back examinations, the Board finds that an 
evaluation in excess of 20 percent would not accurately 
account for the veteran's documented symptomatology under 
38 C.F.R. § 4.71a, DC 5295 (1999).

The veteran's low back disability may alternatively be rated 
based on limitation of motion.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent rating.  Severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, DC 5292 
(1999).  The VA examination in December 1997 demonstrated 
that the veteran had some limitation of motion, but as noted 
above, the functional loss has been specifically described as 
mild to moderate.  Because the limitation is not severe, the 
Board finds that a 20 percent rating for moderate limitation 
of motion appropriately reflects the veteran's functional 
loss under DC 5292.

In reaching this decision, the Board observes that there is 
no objective competent medical evidence of weakened movement, 
excess fatigability with use, or incoordination of the back 
which would indicate additional functional loss due to pain 
beyond the previously set forth ranges of motion.  For 
instance, although a December 1997 VA medical report 
indicated some limitation of motion, this limitation of 
motion considered pain and the examiner noted that the loss 
of function was mild to moderate.  Thus, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered as mandated by 
DeLuca, supra, with a preponderance of the evidence being 
against an evaluation greater than 20 percent under DC 5292.

The veteran has contended a 60 percent rating is appropriate 
under various theories, including that separate ratings 
should be assigned for intervetebral disc syndrome and 
lumbosacral strain.  The evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
In evaluating the veteran's service connected low back 
disability under DC 5293, the Board considered 38 C.F.R. 
§§ 4.40, 4.45.  There is no competent medical evidence that 
indicates that the veteran's service connected lumbosacral 
disc disease with arthritis and lumbosacral strain affect 
different functions that would be evaluated separately.  The 
competent medical evidence indicates that these all relate to 
his disability of the low back.  Therefore, separate 
evaluations are not warranted. 

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

An evaluation in excess of 20 percent for lumbosacral disc 
disease with arthritis and lumbosacral strain is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

